        Case 7:19-cv-00281-DC-RCG Document 34 Filed 03/02/21 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND/ODESSA DIVISION

ANDREA PATAI, individually and on                       §
behalf of all others similarly situated,                §
                Plaintiff,                              §
                                                        §
v.                                                      §                     MO:19-CV-281-DC
                                                        §
MARQUEZ CONSTRUCTION &                                  §
MAINTENANCE d/b/a MARQUEZ                               §
INDUSTRIES, LLC, and TALIS                              §
INDUSTRIES, LLC,                                        §
          Defendants.                                   §

           ORDER ADOPTING IN PART REPORT AND RECOMMENDATION

        BEFORE THE COURT is United States Magistrate Judge Ronald C. Griffin’s Report

and Recommendation (R&R) (Doc. 24), filed in the above-captioned cause on January 20, 2021,

in connection with the Motion for Summary Judgment filed by Plaintiff Andrea Patai (Plaintiff)

(Doc. 16). Also before the Court are Plaintiff’s timely Objection to the R&R and the Response to

the Objection filed by Defendant Marquez Construction & Maintenance d/b/a Marquez

Industries, LLC (Defendant Marquez). (Docs. 29, 30). After due consideration, the Court

SUSTAINS Plaintiff’s Objection (Doc. 29), ADOPTS IN PART the R&R (Doc. 23), and

GRANTS IN PART and DENIES IN PART the Motion for Summary Judgment (Doc. 16).

                                              I. BACKGROUND

        Plaintiff filed this action as a collective action1 under the Fair Labor Standards Act

(FLSA), 29 U.S.C. § 201, et. seq., on December 3, 2019. (Doc. 1). She seeks unpaid overtime

wages, liquidated damages, attorney fees, costs, and post-judgment interest for alleged FLSA

violations. Id. at 10. Defendant Marquez and Defendant Talis Industries, LLC (together,


1. Although the Complaint asserted collective action claims, Plaintiff never sought, and the Court never granted,
leave for a collective action to proceed.
       Case 7:19-cv-00281-DC-RCG Document 34 Filed 03/02/21 Page 2 of 9




Defendants) filed an Amended Answer and asserted affirmative defenses, including exemptions

from the FLSA for administrative, executive, or highly compensated employees or outside

salespersons. (Doc. 12 at 4).

       On November 23, 2020, Plaintiff filed her Motion for Summary Judgment. (Doc. 16).

Defendant Marquez filed a Response in opposition to the Motion, and Plaintiff filed a Reply in

support of the Motion. (Docs. 19, 21).

       On January 20, 2021, the Magistrate Judge entered his R&R. (Doc. 24). The R&R

concludes Plaintiff has met her burden to establish a prima facie FLSA overtime compensation

claim. Id. at 3–5. However, the R&R concludes there are genuine issues of material fact as to

whether Plaintiff is subject to the administrative or highly compensated employee exemptions.

Id. at 5–9. Specifically, the R&R notes that both exemptions require an employee to be

compensated on a salary basis and concludes there is a genuine issue of material fact regarding

whether Plaintiff was compensated on a salary basis. Id. at 7–9. Consequently, the Magistrate

Judge recommends denying the Motion for Summary Judgment. Id. at 9.

       Plaintiff filed a timely Objection to the R&R. (Doc. 29). Defendant filed a Response to

Plaintiff’s Objection. (Doc. 30).

                                    II. LEGAL STANDARDS

   A. Report and Recommendation

       A party may contest the proposed findings and conclusions in a report and

recommendation by filing written objections within fourteen days of being served with a copy of

the report and recommendation. See 28 U.S.C. § 636(b)(1). A party’s objections to portions of a

report and recommendation entitle him to de novo review by the Court. See 28 U.S.C. §

636(b)(1). However, objections must specifically identify those findings or recommendations to



                                              2
       Case 7:19-cv-00281-DC-RCG Document 34 Filed 03/02/21 Page 3 of 9




which objections are being made. The Court need not consider frivolous, conclusive, or general

objections. See Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       Proposed findings and recommendations to which no objections were filed are reviewed

for plain error. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150–53 (1985); Quinn

v. Guerrero, 863 F.3d 353, 358 (5th Cir. 2017).

   B. Motion for Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “A fact is material if it might affect the outcome of the suit under the governing law, and a

dispute is genuine if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” United States v. Renda, 709 F.3d 472, 478 (5th Cir. 2013) (quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       “Initially, the moving party bears the burden of demonstrating the absence of a genuine

issue of material fact.” Cannata v. Catholic Diocese of Austin, 700 F.3d 169, 172 (5th Cir. 2012)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The burden then shifts to the

nonmoving party to point to “specific facts showing that there is a genuine issue for trial.”

Celotex, 477 U.S. at 324. “Unsubstantiated assertions, improbable inferences, and unsupported

speculation are not sufficient to defeat a motion for summary judgment.” Brown v. City of Hous.,

Tex., 337 F.3d 539, 541 (5th Cir. 2003). Additionally, “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Scott v.

Harris, 550 U.S. 372, 380 (2007) (emphasis in original) (quoting Anderson, 477 U.S. at 247–48).

“Where critical evidence is so weak or tenuous on an essential fact that it could not support a



                                                  3
       Case 7:19-cv-00281-DC-RCG Document 34 Filed 03/02/21 Page 4 of 9




judgment in favor of the nonmovant, or where it is so overwhelming that it mandates judgment

in favor of the movant, summary judgment is appropriate.” Duron v. Albertson’s, LLC, 560 F.3d

288, 291 (5th Cir. 2009) (quoting Alton v. Tex. A&M Univ., 168 F.3d 196, 199 (5th Cir. 1999)).

       In reviewing the record, “the court must draw all reasonable inferences in favor of the

nonmoving party and it may not make credibility determinations or weigh the evidence.” Reeves

v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000). However, the court may not “in the

absence of any proof, assume that the nonmoving party could or would prove the necessary

facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

                                         III. DISCUSSION

       Neither Plaintiff nor Defendant Marquez objected to the Magistrate Judge’s conclusion

that Plaintiff has established a prima facie FLSA overtime compensation claim. Accordingly, the

Court reviews this conclusion for plain error. See Quinn, 863 F.3d at 358. The Court has

conducted such a review and finds this conclusion to be neither clearly erroneous nor contrary to

law. Accordingly, the Court adopts the R&R’s conclusion that Plaintiff has established a prima

facie overtime compensation claim against Defendant Marquez.

       In her Objection, Plaintiff challenges the R&R’s finding that there are genuine issues of

material fact regarding whether Plaintiff was compensated on a salary basis and its conclusion

that, due to this fact issue, the Court cannot determine the applicability of the administrative and

highly compensated employee exemptions. (See generally Doc. 29). As Plaintiff timely objected

to this conclusion, the Court conducts de novo review. See 28 U.S.C. § 636(b)(1).

       After an employee establishes a prima facie FLSA overtime compensation claim, “the

burden then shifts to the employer to come forward with evidence of the precise amount of work

performed or with evidence to [negate] the reasonableness of the inference to be drawn from the



                                                 4
        Case 7:19-cv-00281-DC-RCG Document 34 Filed 03/02/21 Page 5 of 9




employee’s evidence.” Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369, 379 (5th Cir.

2019) (internal quotation marks omitted) (quoting Johnson v. Heckmann Water Res. (CVR), Inc.,

758 F.3d 627, 630 (5th Cir. 2014)). “If the employer claims ‘that the suing employee is exempt

from the overtime requirement,’ then the employer ‘has the burden of proving that the employee

falls within the claimed exempted category.’” Johnson, 758 F.3d at 630 (quoting Samson v.

Apollo Res., Inc., 242 F.3d 629, 636 (5th Cir. 2001)).

         The FLSA exempts “any employee employed in a bona fide executive, administrative, or

professional capacity” from the overtime requirements of section 207. 29 U.S.C. § 213(a)(1).

Defendant Marquez asserted the administrative and highly compensated employee exemptions

were applicable. (Doc. 19 at 3–4).

         Federal regulations apply the administrative exemption to any employee who is

                  (1) Compensated on a salary or fee basis pursuant to §541.600 at a
                  rate of not less than [$455] per week . . . ;
                  (2) Whose primary duty is the performance of office or non-
                  manual work directly related to the management or general
                  business operations of the employer or the employer’s customers;
                  and
                  (3) Whose primary duty includes the exercise of discretion and
                  independent judgment with respect to matters of significance.

29 C.F.R. § 541.200.2 Highly compensated employees are exempt from the overtime provisions

of the FLSA; in order to qualify for the exemption, an employee must have a total annual

compensation above a certain amount ($100,000 was the relevant amount for the time period at

issue) and “customarily and regularly perform[] any one or more of the exempt duties or

responsibilities of an executive, administrative or professional employee . . . .” See 29 C.F.R. §

541.601. Additionally, the highly compensated employee exemption requires compensation on a



2. $455 was the relevant amount before the current regulations went into effect in 2020.

                                                         5
       Case 7:19-cv-00281-DC-RCG Document 34 Filed 03/02/21 Page 6 of 9




salary or fee basis. See id. Notably, both exemptions require that the employee be compensated

on a salary or fee basis.

       Department of Labor regulations provide that an employee is paid on a salary basis “if

the employee regularly receives each pay period on a weekly, or less frequent basis, a

predetermined amount constituting all or part of the employee’s compensation, which amount is

not subject to reduction because of variations in the quality or quantity of the work performed.”

29 C.F.R. § 541.602(a).

       As discussed previously, Plaintiff moved for summary judgment and established a prima

facie claim for overtime compensation. Therefore, Defendant Marquez had the burden to

“support its affirmative defense[s] by affidavits, depositions, answers to interrogatories and

admissions on file that evidence specific facts showing a genuine issue of material fact for trial.”

See United Neurology, P.A. v. Hartford Lloyd’s Ins. Co., 101 F. Supp. 3d 584, 590 (S.D. Tex,

2015). In its Response to the Motion for Summary Judgment, Defendant Marquez asserts that it

provided evidence that Plaintiff was compensated on a salary basis and cites the declaration of

Jose Marquez. (Doc. 19 at 4). However, the declaration does not assert that Plaintiff was

compensated on a salary basis; it merely states Defendant Marquez “classified this position as

exempt,” asserts Defendant Marquez “handsomely compensated Plaintiff,” and states “Plaintiff

earned over $100,000 annually.” (Doc. 19 at 6–7). Nowhere in the declaration does Mr. Marquez

assert that Plaintiff was paid on a salary basis or indicate Plaintiff received a predetermined

amount of compensation on a weekly or less frequent basis. Consequently, the statements in the

declaration do not allow the Court to reasonably infer Plaintiff was compensated on a salary

basis and are insufficient to demonstrate there is a genuine dispute of material fact on this issue.




                                                  6
         Case 7:19-cv-00281-DC-RCG Document 34 Filed 03/02/21 Page 7 of 9




         The R&R acknowledged Mr. Marquez’s “statements are not conclusive to establish either

exemption defense” but nevertheless concluded there was a genuine issue of material fact as to

whether Plaintiff was compensated on a salary basis. (Doc. 24 at 8). It pointed to Plaintiff’s

reliance on 29 C.F.R. § 778.113 in her damages calculations as evidence that Plaintiff was

compensated on a salary basis. Id. at 8–9. However, Plaintiff’s method of calculating damages is

not relevant to the determination of whether Defendant Marquez has met its burden to establish

there is a genuine issue of material fact. Plaintiff does not have the burden of proof as to

exemptions. Rather, Defendant Marquez has the burden of establishing Plaintiff was exempt

from the FLSA’s overtime requirements under either the administrative or highly compensated

employee exemptions. See Johnson, 758 F.3d at 630.

         Additionally, the R&R notes Plaintiff cited Defendant Marquez’s interrogatory responses

and concludes “they contradict Plaintiff’s assertion that she was paid hourly rather than pursuant

to a salary.” (Doc. 24 at 8). However, Interrogatory 6 and the accompanying answer indicate

Plaintiff’s “regular rate was $24.61 per hour [] and her overtime rate of pay was $36.915 per

hour” and she received a per diem of $1,050.00 per week. (Doc. 21-1 at 3–4). This evidence

appears to support rather than contradict Plaintiff’s assertion that she was paid on an hourly

basis, and the Magistrate Judge does not explain why he finds this evidence indicates Plaintiff

was paid on a salary basis. More importantly, Plaintiff’s reliance on this evidence is not

particularly relevant because Defendant Marquez has the burden to offer evidence that

demonstrates Plaintiff was paid on a salary basis. See Johnson, 758 F.3d at 630. It has failed to

do so.

         Defendant Marquez cannot survive summary judgment on its affirmative defenses

because it has failed to demonstrate the existence of a genuine issue of material fact by pointing



                                                7
        Case 7:19-cv-00281-DC-RCG Document 34 Filed 03/02/21 Page 8 of 9




to evidence in the summary judgment record that indicates Plaintiff was compensated on a salary

basis.3 The Court does not have “a duty to sift through the record in search of evidence to

support a party’s opposition to summary judgment.” Malacara v. Garber, 353 F.3d 393, 405 (5th

Cir. 2003) (quoting Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998)).

Evidence that exists in the summary judgment record but is not referred to in the nonmovant’s

response to the motion for summary judgment is not properly before the court. Id.

        The Court determines that Defendant Marquez failed to demonstrate there is a genuine

issue of material fact as to its affirmative defenses that precludes summary judgment.

Consequently, Plaintiff is entitled to summary judgment as to Defendant Marquez’s liability, and

the Court rejects the R&R’s contrary conclusion. However, Plaintiff has not established a prima

facie case as to Defendant Talis Industries, LLC, and the Court is not persuaded that the parties

have adequately briefed the issue of damages. Accordingly, the Motion for Summary Judgment

is granted in part and denied in part. The Court recommits this matter to the Magistrate Judge for

a recommendation regarding the appropriate damages. See 28 U.S.C. § 636(b)(1).

                                               IV. CONCLUSION

        Based on the foregoing discussion, the Court SUSTAINS Plaintiff’s Objection and

ADOPTS IN PART and REJECTS IN PART the R&R. (Docs. 24, 29).

        Accordingly, the Court ORDERS that Plaintiff’s Motion for Summary Judgment be

GRANTED IN PART and DENIED IN PART. (Doc. 16).




3. Both Plaintiff and Defendant Marquez reference an “offer letter” or “job description” for Plaintiff that allegedly
references a weekly “salary” based on a fifty-hour workweek. (See Docs. 29 at 4, 30 at 2). However, neither party
submitted this evidence for the Court’s consideration. Plaintiff references it as “Exhibit E” and Document 16-5
attached to her Motion for Summary Judgment, but Document 16-5 is a spreadsheet related to Plaintiff’s damages
calculations. However, Plaintiff submitted her pay stubs, and these indicate there was some variation in Plaintiff’s
weekly compensation over the course of her employment. (See generally Doc. 16-3).

                                                         8
      Case 7:19-cv-00281-DC-RCG Document 34 Filed 03/02/21 Page 9 of 9




       Finally, the Court RECOMMITS this case to the Magistrate Judge so that he may

consider the issue of damages and make a recommendation to the Court.

       It is so ORDERED.

       SIGNED this 2nd day of March, 2021.




                                          DAVID COUNTS
                                          UNITED STATES DISTRICT JUDGE




                                             9
